REASONS FOR ALLOWANCE
Claims 1, 2, 6-9, 13, 15, 18-20 are allowed.
	Regarding applicants’ claim 1, the prior art does not teach or suggest an artificial tree comprising,(i)  a first tree trunk section comprising a tapered end and an outwardly extending member, the outwardly extending member extending normal to the first tree trunk section, (ii) a second tree trunk section comprising a hollow end, the hollow end of the second tree trunk section configured to at least partially receive the tapered end of the first tree trunk section, and (iii) a sleeve disposed on an outer surface of the hollow end, the sleeve comprising: (a) a first end having a first inner diameter, the first inner diameter approximately equal to an outer diameter of the tapered end of the first tree trunk section, (b) a second inner diameter greater than the first inner diameter, the second inner diameter approximately equal to or greater than an outer diameter of the hollow end of the second tree trunk section, and (c) a notch that is operable to at least partially receive and engage the outwardly extending member to provide a rotation locking characteristic between the first tree trunk section and the second tree trunk section.
	Regarding applicants’ claim 9, the prior art does not teach or suggest an artificial tree comprising, (i) a first tree section comprising: a first trunk body having a tapered end and a first outwardly extending member extending normal to the first trunk body, and a first plurality of branches attached to the first trunk body, (ii) a second tree section comprising: a second trunk body comprising: a hollow end, the hollow end of the second tree section configured to at least partially receive the tapered end of the first tree section, a tapered end; a second outwardly extending member extending normal to the second tree trunk section, a second plurality of branches attached to the second trunk body, and a first sleeve disposed on an outer surface of the hollow end of the second trunk body, the first sleeve comprising; a first end having a first inner diameter, the first inner diameter approximately equal to an outer diameter of the tapered end of the first tree trunk section, a second inner diameter greater than the first inner diameter, the second inner diameter approximately equal to or greater than an outer diameter of the hollow end of the second tree trunk section, and a first notch, and (iii) a third tree section comprising: a third trunk body comprising a hollow end, the hollow end of the third tree section configured to at least partially receive the tapered end of the second tree section, a third plurality of branches attached to the third trunk body, and a second sleeve disposed on an outer surface of the hollow end of the third trunk body, the second sleeve comprising a second notch, wherein when the first tree section is joined with the second tree section, the first notch is configured to at least partially receive and engage the outwardly extending member of the first 3 126477414v2trunk body to provide a rotation locking characteristic between the first tree section and the second tree section, and wherein when the second tree section is joined with the third tree section, the second notch is configured to at least partially receive and engage the outwardly extending member of the second trunk body to provide a rotation locking characteristic between the second tree section and the third tree section.
	Regarding applicants’ claim 15, the prior art does not teach or suggest an artificial tree comprising: (i) a first tree section comprising: a first trunk body having a tapered end and a hollow end, a first plurality of branches attached to the first trunk body, and a first rotation locking mechanism, (ii) a second tree section comprising: a second trunk body comprising: a hollow end, and a second plurality of branches attached to the second trunk body, and a first sleeve disposed on an outer surface of the hollow end of the second trunk body, the first sleeve comprising4 126477414v2a first end having a first inner diameter, the first inner diameter approximately equal to an outer diameter of the tapered end of the first tree trunk section, a second inner diameter greater than the first inner diameter, the second inner diameter approximately equal to or greater than an outer diameter of the hollow end of the second tree trunk section, and a second rotation locking mechanism, wherein when the first tree section is joined with the second tree section, the first rotation locking mechanism of the first tree section is configured to at least partially mate with the second rotation locking mechanism of the sleeve to prevent rotation of the first tree section relative the second tree section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784